Citation Nr: 0327444	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  94-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been 
submitted to reopen a claim for service connection 
for bilateral hearing loss.

2.  Entitlement to service connection for residuals of the 
flu. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1949 to 
December 1953 and from July 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board issued a decision in August 2001 which, among other 
things, denied an appeal of entitlement to service connection 
for residuals of the flu and denied reopening of a claim for 
service connection for bilateral hearing loss.  The Board's 
decision as to these two issues was subsequently vacated by a 
December 2002 order of the United States Court of Appeals for 
Veterans Claims (Court).  The Joint Motion for Remand 
supporting the Court's order reflects that the August 2001 
Board decision to deny service connection for residuals of 
the flu and to deny reopening of a claim for service 
connection for bilateral hearing loss was vacated and 
remanded for readjudication in light of the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

The August 2001 Board decision also remanded to the RO 
additional issues for development and VCAA compliance.  The 
remanded issues included entitlement to higher initial 
ratings for residuals of the removal of warts of the feet, 
arteriosclerotic heart disease, hypertension, a left elbow 
disability, Dupuytren's contracture of the left hand, 
residuals of a fracture of the right third metatarsal, and 
residuals of a contusion to the left leg; and entitlement to 
service connection for depression, a left eye pterygium, a 
cervical spine disorder, residuals of a head injury, a 
disability 


productive of hypercholesteremia, otitis media/otitis 
external, hemorrhoids, a gastrointestinal disorder, bilateral 
carpal tunnel syndrome, a skin disorder, a sleep disorder, a 
respiratory disorder, and weight gain.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As indicated, the Court's 
December 2002 order reflects that the August 2001 Board 
decision to deny service connection for residuals of the flu 
and to deny reopening of a claim for 


service connection for bilateral hearing loss was vacated and 
remanded for readjudication in light of the 38 U.S.C.A. 
§ 5103(a) notice provisions of the VCAA.  

Because of the change in the law brought about by the VCAA, 
and in light of the Court's order, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Although the RO notified 
the veteran of the regulatory provisions of the VCAA, and 
undertook some development, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  Although the veteran may 
waive his right to notice and duty to assist under the VCAA, 
the record does not reflect that he has done so.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all medical 
care providers who have treated him for 
symptoms claimed as residuals of the flu 
or bilateral hearing loss since his 
discharge from service in 1991.  The 
veteran should complete and sign a 
release form for each non-VA provider.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R.          § 
3.159 (2002).  The RO should also notify 
the veteran 


of what evidence is required to 
substantiate his claims on appeal, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence). 

3.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for bilateral hearing loss and 
entitlement to service connection for 
residuals of the flu.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case that addresses any additional 
evidence added to the record since the 
most recent supplemental statement of the 
case and should be given the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


